Citation Nr: 1504070	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  08-37 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disability manifested by swollen joints of the lower extremities.

2.  Entitlement to service connection for a skin disability, manifested by rashes and lesions on the scalp, neck, and arms including and due to undiagnosed illness and/or Gulf War environmental hazards exposure.

3.  Entitlement to a compensable initial rating for left foot degenerative joint disease (DJD), status post fracture, prior to September 12, 2012 and a rating in excess of 20 percent from September 12, 2012. 

4.  Entitlement to a compensable initial rating for left ankle strain.

5.  Entitlement to a compensable initial rating for folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to July 1994, including service in Southwest Asia.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver Colorado.  The claim is currently within the jurisdiction of the Phoenix RO.    

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in May 2012 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand directives.

In a February 2013 decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss disability; thus, that issue is no longer for appellate consideration.  The AMC also granted a 20 percent rating for the Veteran's left foot disability effective from September 12, 2012; therefore, that issue has been recharacterized from the Board's prior remand to reflect the new rating.

The issue of entitlement to dependency allowances has been raised by the record most recently in August 2014 correspondence from the Veteran's accredited representative; the Board is unsure if appropriate action has been taken by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The Veteran's swelling of the lower extremities has been diagnosed as gout and iliotibial band syndrome.

2.  The earliest post service clinical evidence of swelling of the lower extremities is more than a decade after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a disability manifested by swollen joints of the lower extremities causally related to, or aggravated by, active service or a service-connected disability. 

4.  There has been no showing by objective clinical evidence that the Veteran has a disability manifested by rashes, welts, and/or lesions on the arms or legs.

5.  The most probative evidence of record is against a finding that the Veteran has a skin disability, other than acne and folliculitis, causally related to, or aggravated by, service or a service-connected disability.

6.  During the rating period on appeal, the Veteran's left foot disability has been manifested by reports of pain and stiffness with overuse, but without the need for prescription medication, or assistive devices, productive of no more than mild severity prior to September 12, 2012, and no more than moderately severe from September 12, 2012. 

7.  During the rating period on appeal, the Veteran's left ankle disability has been manifested by complaints of stiffness, catching, and instability with clinical observations of no limitation of motion and no laxity.

8.  During the rating period on appeal, the Veteran's folliculitis has not been manifested by an affected area 5 percent or greater of the exposed area, or a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by swollen joints of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

2.  The criteria for service connection for a skin disability, manifested by rashes and lesions on the scalp, neck, and arms have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014).

3.  The criteria for a compensable initial rating for left foot degenerative joint disease (DJD), status post fracture, prior to September 12, 2012 and a rating in excess of 20 percent from September 12, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5284 (2014).

4.  The criteria for a compensable initial rating for left ankle strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a Diagnostic Code 5014 (2014).

5.  The criteria for a compensable initial rating for folliculitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2007.  

The rating issues on appeal arise from the Veteran's disagreement with initial evaluations following the grant of service.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran  in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2007 and 2012.  The Board finds the VA examinations adequate.  The reports include clinical examination and the Veteran's reported symptoms and provide findings relevant to adjudicating whether service connection is warranted and relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  With regard to the claim for service connection for a skin disability, the Board notes that the Veteran has reported that his skin disability had previously flared up in hot weather.  The 2007 examination was in July, which is traditionally a hot weather month in Colorado, where the Veteran resided.  The 2012 examination was in early September, which is also a warm weather month in Arizona, where the Veteran resided.  Thus, the Board finds that an adequate examination has been obtained.  Ardison v. Brown, 6 Vet. App. 405 (1994). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service Connection specific to Persian Gulf War Veterans

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Disability manifested by swollen joints of the lower extremities

The Veteran testified at the 2012 Board hearing that he had broken his ankle in service and that his joints swelled at that time.  He also testified that he was diagnosed with gout "a couple years after" he separated from service.  (See Board hearing transcript, page 18.)  He testified that his joints swelled in service but that he thought that it was a strain from running.  Service connection is in effect for left ankle strain and residuals of a left foot fracture. 

The Board acknowledges that the Veteran did have an incident of foot/ankle swelling in service; however, the most probative evidence of record reflects that this was due to a jumping injury which caused a questionable sprain and fractures of the foot bones.  (See May 25, 1978 STR which reflects that the Veteran had jumped over a gate and had a left ankle questionable sprain and fracture of the 3rd and 4th distal metatarsals. )  The STRs do not reflect any other swelling of the lower extremities, and the Board finds that statements as to such are not credible given the record as a whole, as discussed below.

The Veteran entered active service in 1973.  His lower extremities were noted to be normal upon routine examinations in service.  A May 1976 report of medical examination reflects normal lower extremities.  The Veteran's July 1983 report of medical examination for routine purposes reflects normal lower extremities.  The February 1980 report of medical examination for periodic purposes reflects normal lower extremities.  The Veteran's June 1985 report of medical examination reflects normal lower extremities.  The Veteran's August 1991 report of medical examination for demobilization purposes reflects that his lower extremities were normal .

In addition, not only were the Veteran's examinations normal, but he routinely denied swollen joints in service other than with regard to the 1978 injury.  The Veteran's February 1980 report of history reflects that he denied swollen or painful joints.  The Veteran's April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation reflects that he denied swelling.  The Veteran's August 1991 report of medical history reflects that the he denied swollen or painful joints.  The Veteran's February 1994 report of medical history reflects that he reported swollen or painful joints; however, the physician's summary and elaboration reflects that the Veteran had trouble which was noted to be the 1978 injury.  
 
The earliest post service clinical evidence of swollen joints is in 2006; however, it was attributable to a possible bug bite.  (A January 2006 record reflects that the Veteran complained of foot pain and shooting leg pain and some swelling.)  

The Veteran's current swollen joint disability has been diagnosed as gout.  The Veteran's STRs are negative for treatment or diagnosis of gout.  He was noted to have negative albumin in the urine in 1983, 1985, and 1994.  In addition, his level of 4.9 in 1980 has not been shown to be abnormal or indicative of gout.  His urinalysis specific gravities of 1.028 in 1983, 1.008 in 1985, 1.010 in 1993, and 1.005 in 1994 have not been shown to be abnormal or indicative of gout.  

The earliest clinical evidence of possible gout is more than 12 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  A March 2007 VA clinical record reflects that the Veteran had possible gouty arthritis.  It was noted that he had had two episodes of the left great toe swelling with dorsal swelling and extreme pain.  It was noted to have resolved within two weeks.  

A July 2007 VA examination report for the Veteran's service-connected left foot disability reflects that he reported that in the past year, he had three episodes of severe left foot swelling; he reported that no diagnosis was given, and he was treated with anti-inflammatory medication, which helped the symptoms.  The Veteran reported that by the end of the day, his foot is mildly swollen.  

December 2007 VA treatment record reflects that the Veteran reported that he had pain and swelling in his left leg, which he indicated that his gout was acting up.  He was prescribed colchicine for flare-ups and allopurinol for prevention.  A November 2008 VA clinical record also reflects a diagnosis of gout.

A January 2010 record reflects that the Veteran reported intermittent knee pain; they were not swollen on examination, but the Veteran reported that they had been at times.  The assessment was iliotibial band syndrome.  

A February 2010 VA record reflects that the Veteran reported intermittent joint swelling, the assessment was questionable gout.  Upon examination, there was no acute swelling of any joints.  The Veteran reported that he takes allopurinol daily.  

A February 2012 VA record reflects that the Veteran had a history of intermittent joint swelling.  He reported a flare-up approximately every two years.  It was noted that he takes allopurinol daily. 

The report of a September 2012 VA examination conducted pursuant to the Board remand reflects that the Veteran reported the onset of acute episodes of fairly random foot swelling and pain that began approximately five years earlier, or in approximately 2007.  This is consistent with the March 2007 VA clinical record.  The Veteran also informed the 2012 examiner that he believes that he had acute gout attacks perhaps 2-8 times total mostly in the 2009-2010 interval, particularly involving his left foot but occasionally involving either knee with transient swelling and discomfort.  He did not recall his last episode.  

The examiner opined, in pertinent part, that gout is not considered the result of exposure to environmental toxins in the Gulf War because gout can occur anywhere in the world and is not known to be related to toxins in the Gulf War.  The examiner also opined that the gout was not a direct result of active duty, but correlates to the Veteran's period of drinking alcohol.  His gout was not related to his service-connected foot fracture or ankle sprain, or other service-connected disability.  (The Board notes that the examiner stated that the Veteran's gout was first noted in 2008 -2009, rather than the 2007.  However the Board finds that this time difference is de minimis considering the more than a decade after separation from service. )

In sum, the Veteran's post-service lower extremity swelling has been attributed to gout by VA examiners.  He has not been found to have an undiagnosed illness manifested by swollen joints of the lower extremities.  The clinical records do not reflect that it is as likely as not that the Veteran had gout in service, and the clinical opinion is against a finding that the Veteran's gout is causally related to, or aggravated by, service or a service-connected disability.  In addition, the evidence does not support a finding that the Veteran's 2010 diagnosed iliotibial band syndrome is causally related to, or aggravated by, active service.

The Veteran is competent to relate his symptoms, such as swelling and pain. However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of uric acid, gout, and swollen joints.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Skin disability, manifested by rashes and lesions on the scalp, neck, and arms including and due to undiagnosed illness and/or Gulf War environmental hazards exposure

The Veteran is service-connected for status post acne vulgaris with residual scarring and folliculitis.  He seeks service connection for another skin disability, which he has described as "welts."  The Veteran testified that he had lesions and a skin rash in service, specifically while he was in Honduras.  He stated that he would get "like a burn" which would not hurt but would itch.  He reported that it would just show up on his neck and on his arms.  He testified that the condition resolved on its own, but comes back once in a while.  He also testified that he has scabs on the neck which started years after he was in the Gulf, but while in service.  He noted that he had taken pills, been given an Anthrax shot, and was exposed to burning vehicles and burning oil in Southwest Asia and surmised that perhaps these incidents caused a skin disability.  (See Board hearing transcript, pages 14-16.) 

A May 1977 STR reflects a history of facial acne.  A December 1981 STR reflects a diagnosis of mild acne vulgaris.  As noted above, the Veteran is service-connected for this disability.  The Veteran's April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation report for the Veteran's deployment from October 1990 to April 1991 reflects that the Veteran reported that he did have "any rash, skin infection, or sores."  

The Veteran's 1980 report of medical examination notes that the Veteran had mild acne.  His reports of medical examination in 1976, 1983, 1985, 1991 and 1994 reflect that his skin was normal upon clinical examination.  The 1980 report reflects only mild acne.  The Veteran denied a skin disease in his 1980, 1991, and 1994 reports of medical history. 

The STRs do not support a finding of welts or lesions on the arms and legs in service, or a chronic skin disability of another area other than acne vulgaris and folliculitis.  (A March 1982 STR reflects lacerations/abrasions to the scalp and wrist after a head injury.)

Post service, a February 2006 private record reflects that the Veteran had erythema of the skin and an assessment of cellulitis and foot pain, which was possibly due to a bug bite.  An April 2007 private record reflects that the Veteran had dermatitis on the dorsum of the right foot.  

A July 2007 VA examination report reflects that the Veteran stated that while stationed in Saudi Arabia, he developed welts on the arms (flexor surfaces of the elbows) and legs (behind the knees) particularly on exposure to prolonged heat.  He described them as raised, itchy, and slightly red.  The Veteran reported that "to this day, if the weather is extremely hot, he is prone to get these 'welts'".  He stated that the last episode occurred approximately one year earlier.

Upon examination in July 2007, the Veteran did not have any skin disabilities other than the head and face.  The examiner stated that there was no evidence of "welts".  

A December 2007 VA clinical record reflects that the Veteran had not had any welts since the last event three months earlier.  (The Board has reviewed clinical records from September 2007 to December 2007 but they are negative for clinical findings of welts.)

A February 2012 VA clinical record reflects that the Veteran reported recurrent scalp lesions.  A March 2012 VA dermatology record reflects that the Veteran had acne and melasma.  

A September 2012 VA examination conducted pursuant to the Board remand included the following diagnoses: l.) acne, 2.) melasma or dyschromia, and 3.) mild seborrhea dermatitis of the scalp.  As noted above, the Veteran is already service-connected for acne.  With regard to melasma or dyschromia, the examiner opined that it is a common condition which is unrelated to his acne.  The examiner also noted that it is less likely as not related to Gulf War toxins.  The examiner stated that melasma is a common condition particular in people with darker skin and who live in very sunny places as is the case with the Veteran.  The examiner also stated that it is not known to be related to the acne condition or post acne scarring or folliculitis or environmental toxins.  The onset was noted to be documented in approximately 2010; thus, it was also not found to have occurred in service.  With regard to the mild seborrhea dermatitis of the scalp, the examiner opined that it is a common condition that can occur in any geographical location and has a known etiology and as such is less likely than the result of Gulf War toxins.  The onset was in recent years and is not documented in the STRs.  The examiner opined that it was not due to service, to include a onetime complaint of a sore on the scalp in service.  

The 2012 examiner also noted that there were no manifestations of a skin disorder that can be attributed to a skin disability of the arms.  The examiner noted that the Veteran stated that he was unaware of any other current skin complaints or concerns other than the acne, scalp, or melasma.  The examiner found no clinical documentation of the Veteran's claimed welts.  In addition, upon examination, there was no evidence of a rash in the elbows or knees, nor any other abnormal skin findings.   

The Veteran is competent to relate his symptoms, such as a noticeable welt.  However, there are no clinical records which support his contention as to a disability manifested by welts.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, not only is there a lack of clinical documents of welts or other skin disabilities of the body (other than acne and folliculitis), but the Veteran denied a skin disability on numerous reports of medical history, his reports of medical examination were normal, and his post service examinations have been negative for such a disability.  Importantly, the Veteran has not been shown to be competent to diagnosis any such disability, and no treatment records reflect such a disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Any statement as to a chronic disability since service is less than credible given the record as a whole.

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matter of welts, or other skin disabilities.   Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana, 24 Vet.App. at 435. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert, 1 Vet. App. at 54-56.

Rating for left foot DJD
Rating Left Ankle Disability

The Veteran's left foot disability (degenerative joint disease (DJD), status post fracture) is rated as noncompensable prior to September 12, 2012 and 20 percent disabling from September 12, 2012 under DC 5010-5284.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is a foot disability under DC 5284. 

The Veteran's left ankle disability (left ankle strain) is rated as noncompensable under DC 5099-5014.  The diseases under DCs 5013 through 5024 will be rated on limitation of motion of the affected parts, as arthritis, degenerative, except gout which will be rated under DC 5002.

A July 2007 VA radiology report reflects that the Veteran complained of chronic left ankle stiffness/pain.  The report reflects that there was minimal vascular calcification in the hind foot.  The ankle mortise alignment was intact.  There was no acute fracture and no obvious joint effusion or significant soft tissue swelling.  The Veteran reported bunions on his feet in the past year.  The Veteran stated that each year, he runs either a 5 kilometer or a 10 kilometer race, and that such activity "markedly increases his ankle and foot pain."  He also reported that cold weather increased pain, swelling, and stiffness.  He reported that in the past year, he had three episodes of severe left foot swelling.  He reported that anti-inflammatories helped the symptoms.  The Veteran also reported that at the end of an 8 hour work shift, he has pain which is a 6-7 out of 10.  In the morning, the foot and ankle feel "relatively okay, but at the end of the day it feels sore, stiff, and often is mildly swollen."  He also noted that he wears extra wide shoes with support and that he takes breaks at work.  The Veteran reported that he can stand for two to three hours and walk for one to two miles before he feels increased stiffness and pain.  He also reported that his ankle intermittently locks up, and that he has had numbness when sitting with his legs crossed.  The Veteran does not use medications routinely but "just elevates and rests his feet and ankles at the end of the day."  He also denied using assistive devices.  

Upon clinical examination in 2007, the Veteran's left ankle had a full range of motion of 0 - 20 degrees of dorsiflexion and 0 - 45 degrees of plantar flexion; he was only noted to have crepitus and stiffness.  He had Achilles tendon tenderness to palpation, with no valgus deformity.  

With regard to his left foot, he had a significant callous on the medial aspect of his 1st left metatarsal, and the lateral aspect of the left 5th metatarsal.  He had no pain with manipulation of the metatarsals.  He was also noted to have flat feet, for which he is not service-connected.  He had deformity of the distal third and perhaps fourth metacarpal at the head-neck junction suspicious for old healed fractures.  He also had mild DJD of the first MTP.  

The Veteran testified at the 2012 Board hearing that he has a corn/bunion on his left toe.  He reported it has been there since service.  The Veteran testified that his foot does not bother him when he is running and that he tries to run every day.  He did not that sometimes, it swells up and he simply does not put pressure on it at those times.  With regard to his ankle, he stated that he cannot water ski because he cannot put pressure on it.  He also reported that he has fallen for no reason at all so it might be unstable.  He reported that he tries not to take medication, but sometimes takes Motrin. (See Board hearing transcript, pages 25-29.)  

The report of a September 2012 VA examination conducted pursuant to the Board remand reflects that the Veteran reported that when he walks, he experiences discomfort along the lateral aspect of his foot and ankle, although this resolves without any intervention.  The Veteran reported that once, he attempted waterskiing and that he had additional pain, which recovered with cessation of the activity that same day.  Otherwise, there were no flare-ups.  The Veteran's pain was noted to be intermittent and not daily.  It was again noted that he had increased pain when he had previously worked an 8 hour day on the assembly line and the conclusion of a race.  Cold weather caused pain to a 3 or 4 out of 10, and stiffness.  The Veteran has not experienced weakness, fatigue, or any flares (other than trying to waterski).  The examiner noted that other than ankle and foot pain with prolonged walking, he has days without any foot or ankle pain.  He reported that rarely there is a sense of catching, but no persistent locking.  Swelling was noted to only be with gout.  The Veteran did not use assistive devices although at some point he used a wider shoe.  He had full range of motion of the ankle without objective evidence of pain.  He had no lost range of motion after repetitive use.  He had no functional loss or impairment.  He had full strength of flexion and dorsiflexion.  There was no laxity compared with the other side when tested with the anterior drawer test and the talar tilt test.  He had no ankylosis.  

Concerning the Veteran's post fracture of the left 3rd and 4th metatarsals, the examiner stated that the Veteran had only mild residual pain with overuse of the foot and it did not impact his ability to work.  The Veteran did not have hallux valgus, claw foot, pes cavus, malunion of the tarsal or metatarsal bones, Morton's neuroma, or hammer toes.  Despite the examiner's findings, he checked the box that the Veteran's disability was moderately severe.

The left foot disability is rated as noncompensable prior to September 12, 2012 and 20 percent disabling from September 12, 2012 under DC 5010-5284.  Under DC 5284, moderate residuals of foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Under DC 5270, moderate limited motion of the ankle warrants a 10 percent rating; moderate limited motion, 20 percent.  While there is no specific diagnostic code that sets forth criteria for rating range of motion of the foot, standard range of foot (ankle) motion is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.

The Board finds that the evidence of record, as noted above, does not support a compensable rating prior to September 12, 2012 or a rating in excess of 20 percent from September 12, 2012.

Prior to September 12, 2012, the evidence reflects that the Veteran's foot was manifested by pain; however, he was able to run 5 kilometer and 10 kilometer races.  Although, such races increased his pain, the Board finds it probative that the Veteran was able to run on his foot for a considerable distance.  In addition, although cold weather caused an increase in symptoms, these symptoms were relieved by simply warming the foot.  The Veteran's reports of swelling have not been shown to be due to his service-connected disability, but rather to his nonservice-connected gout.  In addition, the Veteran was able to work an 8 hour shift on his feet with some breaks, about to stand for two to three hours at a time, and able to walk for one to two miles without increased pain.  Despite complaints of pain, the Veteran did not need to take any medications, or use a cane, walker, or other assistive device to ambulate.  Upon clinical examination, he had no pain with manipulation of the metatarsals.  The Veteran testified at the 2012 Board hearing that his foot does not bother him when he is running and that he tries to run every day.  

The Veteran's ability to walk for at least a mile, run for at least a mile, and alleviate any pain with rest and warmth, is evidence that his disability is less than moderate in severity.  His ability to work on his feet for an 8 hour shift with only minimal breaks every two to three hours is evidence that his disability is less than moderate in severity.  His ability to ambulate and run without an assistive device (with only the use of wider shoes) is evidence that his disability is less than moderate in severity.

Again, the term "moderate" is not defined by regulation; however, the overall regulatory scheme contemplates 10 percent ratings in cases of ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness, or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, DC 5270, 5276, 5277, 5278.  The record does not indicate that the Veteran's foot disability approximates such degree of severity for the time period in question. 

From September 12, 2012, the evidence does not reflect that the Veteran's disability was more than "moderately severe" in severity.  The evidence reflects that the Veteran had pain with prolonged walking but had days without any foot pain.  His pain was noted to be only "mild residual pain."  The competent credible evidence of record which shows that the Veteran's disability, which allows him to run and walk without assistance or prescription pain medication and does not cause pain on a daily basis, does not support a finding that his disability is severe in nature.  

While the term "severe" is not defined by regulation, the overall regulatory scheme contemplates 30 percent ratings in cases of problems so disabling there is objective evidence of marked deformity (pronation, abduction, etc.), or all toes tending to dorsiflexion, with marked tenderness under the metatarsal heads definite tenderness with dorsiflexion of the great toe and ankylosis of the ankle in plantar flexion, between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, DC 5270, 5276, 5278.  The record does not indicate that the Veteran's foot disability approximates such degree of severity for the period since September 12, 2012.

In the present claim, the Board finds that the Veteran's ratings under DC 5284 contemplate his pain upon motion.  In finding that the Veteran's disability does not warrant increased ratings, the Board has considered DeLuca factors but finds that the evidence does not support a finding that the Veteran has functional limitations which would support higher ratings.

The VA disability rating schedule includes nine separate diagnostic codes for foot disabilities.  Eight of them are associated with a specific condition, or conditions, while one of them, DC 5284, refers generally to "Foot injuries, other."   The Board has considered whether there is an applicable diagnostic code other than DC 5284 which would provide the Veteran with a higher evaluation, or a separate evaluation but finds that there is not.  He has not been shown to have weak foot, claw foot, Morton's disease, hallux valgus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  His flat feet and bunion/callus have not been shown to be due to, or aggravated by service or a service-connected disability.  Even if so, their affects have been considered because the Board has considered the Veteran use of his entire foot.  The Veteran's foot disability has not been shown to be pronounced flatfoot, or severe.  The Board also finds that a separated rating under DC 5003 is not warranted.  The Veteran does not have x-ray evidence of arthritis of two or more minor joint groups. 

With regard to the left ankle, as noted above, it is rated as noncompensable under DC 5099-5014 which in turn is on limitation of motion of the affected parts, as arthritis,.  Under DC 5271,  10 percent rating would be warranted if the Veteran had moderate limitation of motion of the ankle.  A 20 percent would be warranted for marked limitation of motion of the ankle.  

The Veteran had full range of motion in 2007, with no notation as to pain.  He again had a full range of motion in 2012 with no objective evidence of pain, no loss of range of motion after repetitive use, no functional loss or impairment, and no loss of strength of flexion and dorsiflexion upon examination.  He does not have ankylosis; thus a rating under DCs 5270 or 5272 is not warranted.  He has not had an astragalectomy and does not have malunion of the os calcis or astragalus; thus a rating under DCs 5273 or 5274 is not warranted.  In addition, a compensable rating under DC 5003 is not warranted because he does not have x-ray evidence of arthritis with limitation of motion objectively confirmed, or x-ray evidence of two or more major joints or two or more minor joint groups. 

The Board acknowledges the Veteran's complaints of some instability; however no instability has been found upon clinical examination, which is more probative than the Veteran's lay statements.  In addition, the Board acknowledges the Veteran's complaints of pain and stiffness.  However, the Veteran's symptoms have not caused moderate limitation of motion.  The Board finds that the Veteran's report of being able to walk and run, but unable to waterski, does not rise to the level of a moderate limitation of motion.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Rating folliculitis

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed initial rating assigned.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.  Pertinent to this appeal, however, the regulatory amendment did not change the rating criteria for DC 7806. 

The Veteran is service connected for folliculitis evaluated as noncompensable under DC 7899-7806.  

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and; no more than topical therapy required during the past 12 month period.

A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. See 38 C.F.R. § 4.118, DC 7806.  Higher ratings are warranted when a larger area is affected, or when more intensive therapy or drug use is required.

A July 2007 VA examination report reflects that the Veteran had 2 red pimples around a hair follicle at the base of his neck and the back of his head.  They were nontender dry papules.  

A March 2012 VA dermatology record reflects that the Veteran was seen for acne and dyschromia (discoloration) of the face.  The Veteran reported that these conditions were only on his face.  The Veteran was diagnosed with acne and melasma.  

The 2012 VA examination report reflects that the Veteran had acne which had resolved and prior folliculitis which was currently quiescent and not present.  The record reflects that the Veteran had been treated with topical medications in the past 12 months, and that this was not systemic, antihistamine, or immune-suppressive medication.  Upon examination, he did not have any visible skin condition.  No folliculitis lesions were seen on examination; thus, the examiner found that there was 0 percent exposed skin and 0 percent total body skin involved. 

The Veteran testified at the 2012 Board hearing that his folliculitis on the neck is the same condition as his scalp; however a clinician, who has experience and training in medical issues, diagnosed different disabilities.  The 2012 VA examiner diagnosed the Veteran with mild seborrhea dermatitis of the scalp and found it less likely as not due to service.

The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment than lay statements, especially in the Veteran's case as he is only service-connected for acne vulgaris and folliculitis, and not for melasma or dyschromia and mild seborrhea dermatitis of the scalp.  

The Board has considered all of the diagnostic codes for rating the skin, both before and after the 2008 regulation change, but finds that the Veteran's folliculitis does not warrant a compensable rating for any period on appeal.  His disability has not been manifested by symptoms such as tissue loss, gross distortion or asymmetry of one feature or paired set of features, characteristics of disfigurement, unstable or painful scars, scars that cause limitation of motion, the need for more than topical therapy, or an affected area greater than five percent of the exposed area or entire body.  (See DCs 7800-7833.)

In sum, the Board finds that increased ratings are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107, Gilbert v, 1 Vet. App. at 54-56.
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria allow for the Veteran's left foot disability to be rated based on severity of symptoms.  Any symptom which the Veteran could possibly have would be considered under the categories of moderate, moderately severe, or severe.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  

The rating criteria allow for the Veteran's left ankle disability to be rated based on limitation of motion, malunion, and if surgery had been performed.  Even if the Veteran's complaints of stiffness, instability, and catching are not specifically listed in the rating criteria, the Board may consider him under the disabilities of the foot (DC 5284).  Regardless, the Board notes that the evidence does not reflect that the Veteran's left ankle disability has caused marked interference with employment or frequent periods of hospitalization; thus, the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization) has not been met.  The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

The rating criteria for the skin allow for the Veteran's folliculitis to be rated based on size and place of the affected area, scars which may be painful or unstable, disfigurement, and need for medication.  The Veteran has not alleged symptoms which would be outside of the rating criteria, or that his folliculitis has caused marked interference with employment or frequent periods of hospitalization; thus, referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not indicate that the Veteran may have been unable to maintain substantial gainful employment due to his disabilities.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.

ORDER

Entitlement to service connection for a disability manifested by swollen joints of the lower extremities is denied.

Entitlement to service connection for a skin disability, manifested by rashes and lesions on the scalp, neck, and arms including and due to undiagnosed illness and/or Gulf War environmental hazards exposure is denied.

Entitlement to a compensable initial rating for left foot degenerative joint disease (DJD), status post fracture, prior to September 12, 2012 and a rating in excess of 20 percent from September 12, 2012 is denied. 

Entitlement to a compensable initial rating for left ankle strain is denied.

Entitlement to a compensable initial rating for folliculitis is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


